Citation Nr: 1525884	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planus with calcaneal spur of the heel and assigned a noncompensable disability rating.

In April 2014, the Veteran was afforded a Travel Board hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  Prior to December 10, 2013, the Veteran's bilateral pes planus was not manifested by moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.
 
2.  From December 10, 2013, the Veteran's bilateral pes planus has been manifested by severe symptoms with inward bowing of the tendo achillis, pain accentuated on use of the feet, characteristic callosities, and objective evidence of marked pronation. 


CONCLUSIONS OF LAW

1.  For the period prior to December 10, 2013, the criteria for a compensable disability rating for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5276, 5284 (2014).
 
2.  For the period from December 10, 2013, the criteria for a 30 percent disability rating, but no more, for bilateral pes planus are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59 , 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in September 2011 correspondence and the claim was adjudicated most recently in a January 2014 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

The Veteran also was provided an opportunity to set forth his contentions during the April 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2014 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim for service connection, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

The Veteran seeks an initial compensable rating for his service-connected bilateral pes planus.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Particularly, in the appeal for bilateral pes planus that concerns the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In an October 2011 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable disability rating under DC 5276 effective November 9, 2010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (acquired flat foot), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating.  Therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  See Wallace v. Shinseki, 2010 WL 4351734 (Vet. App. November 3, 2010) (nonprecedential memorandum decision).  

III.  Prior to December 10, 2013

Prior to December 10, 2013, the Veteran's bilateral pes planus is rated as a noncompensable disability rating.  A review of the evidence of record shows no evidence of moderate symptoms with the inward bowing of the tendo achillis, or pain on manipulation and use of the feet prior to December 10, 2013, however, there is weight-bearing line over or medial to the great toe.  Under DC 5276, that is the only symptom that is a moderate symptom.  The record does not reflect that the Veteran has any of the other moderate symptoms, and therefore, the Veteran's symptoms are mild which is rated as noncompensable.  

VA treatment records show no treatment for the Veteran's pes planus.

On September 2011 VA examination, the Veteran reported that he experienced symptoms of aching feet while in the Navy.  He stated that he had corrective shoes, orthotic inserts, and used aspirin to relieve the pain.  On examination, no edema, calluses or ulcerations were noted.  While the examiner noted that the Veteran did not have extreme tenderness of plantar surface of one or more feet, the examiner provided a contrary conclusion that tenderness was improved by orthopedic shoes.  The Veteran did not have increased longitudinal arch height on weight-bearing nor evidence of marked deformities of the foot.  He also did not have pronation of either foot.  The examiner noted the weight-bearing line fell over or was medial to the great toe, but there was no other lower extremity deformity causing alteration of the weight-bearing line.  The examiner also noted that the Veteran did not have inward bowing of the tendo achillis.  The examiner diagnosed the Veteran with hammertoe deformities of the second through fifth toes on the right foot and a lateral view revealed calcaneal spur at the heel.

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Board has considered whether separate or increased evaluations are warranted under any other DCs.  Although the General Rating Formula for hammer toes has not been previously considered, the Board finds that it is also applicable, given the diagnosis from the September 2011 VA examination.  The examiner diagnosed the Veteran with hammer toe deformities of the second through fifth toes on the right foot, and, thus, they must be considered in support of his increased-rating claim.  See Mittleider, 11 Vet. App. at 182.  In order for DC 5282 to apply, hammer toes need to be for all toes, unilateral without claw foot or for single toes.  The single toe analysis would apply in this case, however, it is a noncompensable disability rating, and therefore, the Veteran in not entitled to a compensable rating under DC 5282 for hammer toes.

There is X-ray evidence that demonstrates that the Veteran has degenerative changes of the right foot.  However, the Board finds that the Veteran is not entitled to a separate compensable rating for his disability under the diagnostic criteria pertaining to arthritis.  When degenerative arthritic changes are confirmed by X-ray evidence, a noncompensable evaluation is assigned unless there is objective evidence of arthritis involving two or more major or minor joint groups.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities is considered a group a minor joints.  38 C.F.R. § 4.45(f).  The medical evidence does not indicate that two or more minor joint groups of the right foot are involved with arthritic changes.  Thus, a separate compensable rating under the diagnostic codes pertaining to arthritis is not warranted because the degenerative joint disease does not affect two or more minor joint groups.

The Board has also considered whether a higher or separate rating is warranted under DC 5284, for other foot injuries.  Under that DC, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, and a 30 percent rating is warranted for severe symptoms.  The Board concludes that the Veteran's bilateral pes planus symptoms do not more nearly approximate moderate symptoms prior to December 10, 2013; therefore, a higher rating under DC 5284 is not warranted.  Also, the record does not reflect that the Veteran has symptoms other than those that have been specifically attributed to his bilateral pes planus.  Separate evaluation under DC 5284 would not be appropriate as such would result in pyramiding since the same symptoms would be considered under a different DC.  38 C.F.R. § 4.14.

The Board finds no other applicable diagnostic codes, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or and therefore, those diagnostic codes are not applicable. 38 C.F.R. § 4.71a , Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).

Prior to December 10, 2013, the Board finds that the Veteran's symptoms are most analogous to those contemplated by a noncompensable rating and do not more nearly approximate the criteria required for a higher rating.  

IV.  From December 10, 2013

Beginning on December 10, 2013, a 30 percent rating is warranted for the Veteran's bilateral pes planus.

On December 10, 2013 VA examination, the examiner noted that the Veteran stated that he had increased pain since his last C&P examination.  The Veteran stated that his pain increased when he tried to climb stairs or a ladder.  The examiner noted that the Veteran denied nerve pain and that he can walk close to a mile without getting off of his feet.

The examiner noted that the Veteran had pain in his feet and that the pain was accentuated on use.  He stated that the Veteran had characteristic calluses affected by each foot.  The Veteran's symptoms were relieved by arch supports and shoes.  The Veteran had extreme tenderness of the plantar surface of each foot, but the tenderness is improved by orthopedic shoes.  The Veteran had decreased longitudinal arch height on weight-bearing and pronation on each foot that is improved by orthopedic shoes.  The examiner noted that the Veteran had inward bowing of the tendo achillis.  The examiner stated that the Veteran's feet were "very tender objectively on forward arch area bilaterally."  

The examiner noted that there was no evidence of a marked deformity of the foot and the weight-bearing line did not fall over or medial to the great toe.  There was not a lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have marked inward displacement and severe spasm of the tendo achillis on manipulation.  The examiner stated that the Veteran did not have any scars related to any conditions or to the treatment of any conditions diagnosed above.   

Further, after reviewing radiographs of the Veteran's feet, the examiner stated that there were no acute fractures, dislocations, or significant degenerative changes.  He did note that there was arthritis in both feet.  There was a small plantar calcaneal spur on the right foot.  He stated that pes planus deformity was not clearly observed on the radiographs, but they were obtained without weight-bearing. 

In a February 2014 statement, the Veteran stated that his feet were bad, are bad, and are getting worse.

In April 2014, the Veteran testified that he had an aching feeling when he walked and was unable to go out and hunt because he could not even walk a half block without pain.  Id. at 2.  He testified that he got severe cramps in the flat of his foot and then up his legs when he walked too far.  Id. at 3.  He testified that his whole foot swells if he tried to walk a whole block.  Id. at 4.  He stated that he had arch supports, but that they were just a temporary relief.  Id.  The Veteran testified that he was given custom-made shoes in addition to his arch supports from the VA Marion Hospital and that he took Advil to relieve his foot pain.  Id. at 5 and 6.  

Under Diagnostic Code 5276, the Board finds that the Veteran is entitled to a 30 percent disability rating, but not higher, based on the December 2013 VA examination and symptoms he described from the April 2014 Board hearing. 

Based on the evidence of record, the Board finds that the Veteran's symptoms during this timeframe are most analogous to those contemplated by a 30 percent rating and do not more nearly approximate the criteria required for a 50 percent rating.  The Board acknowledges that during the December 2013 VA examination, the examiner noted that the Veteran had marked pronation, extreme tenderness, and inward bowing of the tendo achillis, and all of these symptoms can be attributed to a 50 percent disability rating, however, the examiner also noted that those symptoms were improved by orthopedic shoes or appliances.  A 50 percent disability rating requires that these symptoms are not improved by orthopedic shoes or appliances.  Further, the Veteran reported during the April 2014 hearing that his custom-made shoes and arch supports provide temporary relief for his pes planus.  His foot disability was improved by orthopedic shoes or appliances, and therefore, his symptoms do not more nearly approximate the criteria required for a 50 percent rating. 

Regarding the Veteran's testimony, he is competent to report his pes planus symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his pes planus according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  The VA examiners provided medical findings that directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board has also considered whether a separate rating is warranted under DC 5284, for other foot injuries.  Under that DC, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, and a 30 percent rating is warranted for severe symptoms.  The record does not reflect that the Veteran has symptoms other than those that have been specifically attributed to his bilateral pes planus.  Separate evaluation under DC 5284 would not be appropriate as such would result in pyramiding since the same symptoms would be considered under a different DC.  38 C.F.R. § 4.14.

The Board has considered whether other diagnostic codes should be applied.  The Board finds no other applicable diagnostic codes, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or and therefore, those diagnostic codes are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).

VI.  Other Considerations 

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the medical evidence does not suggest that the Veteran is unemployable due to his service-connected foot disabilities.  Although the December 2013 examiner stated that the Veteran's flatfoot condition impacts his ability to work, it was based on the fact the Veteran retired due to several health problems which include pes planus, but no other evidence suggests that the Veteran's bilateral pes planus prevents him from obtaining or maintaining substantially gainful employment.  On April 2014 Travel Board hearing, the Veteran testified that his feet were a factor for retiring, but the Veteran than stated that shingles were the reason he retired.  Id. at 10.  Further consideration of TDIU is not warranted.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected foot disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's foot disabilities are contemplated by the applicable rating criteria. There are higher ratings available under the diagnostic codes, but the Veteran's foot disabilities are not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  However, the Board finds that the evidence of record does not support a compensable rating prior to December 10, 2013 and does not support a rating in excess of 30 percent thereafter.  Therefore, no further staging is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral pes planus prior to December 10, 2013 is denied. 

A 30 percent, but not higher, disability rating for bilateral pes planus from December 10, 2013 is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


